Name: Political and Security Committee Decision (CFSP) 2017/1802 of 28 September 2017 on the appointment of the Head of Mission of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (EUPOL COPPS/1/2017)
 Type: Decision
 Subject Matter: cooperation policy;  Asia and Oceania;  European construction;  EU institutions and European civil service
 Date Published: 2017-10-07

 7.10.2017 EN Official Journal of the European Union L 259/20 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2017/1802 of 28 September 2017 on the appointment of the Head of Mission of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (EUPOL COPPS/1/2017) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2013/354/CFSP of 3 July 2013 on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (1), and in particular Article 9(1) thereof, Whereas: (1) Pursuant to Article 9(1) of Decision 2013/354/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with the third paragraph of Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising the political control and strategic direction of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS), including the decision to appoint a Head of Mission. (2) On 17 February 2015, the PSC adopted Decision EUPOL COPPS/1/2015 (2), appointing Mr Rodolphe MAUGET as Head of Mission of EUPOL COPPS from 16 February 2015 to 30 June 2015. (3) The mandate of Mr Rodolphe MAUGET as Head of Mission of EUPOL COPPS has been extended several times, most recently by PSC Decision EUPOL COPPS/1/2016 (3), which extended his mandate as Head of Mission of EUPOL COPPS until 30 June 2017. (4) On 22 September 2017, the High Representative of the Union for Foreign Affairs and Security Policy proposed the appointment of Mr Kauko AALTOMAA as Head of Mission of EUPOL COPPS from 1 October 2017 to 30 June 2018, HAS ADOPTED THIS DECISION: Article 1 Mr Kauko AALTOMAA is hereby appointed as Head of Mission of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) from 1 October 2017 to 30 June 2018. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 28 September 2017. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 185, 4.7.2013, p. 12. (2) Political and Security Committee Decision (CFSP) 2015/381 of 17 February 2015 on the appointment of the Head of Mission of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (EUPOL COPPS/1/2015) (OJ L 64, 7.3.2015, p. 37). (3) Political and Security Committee Decision (CFSP) 2016/1193 of 12 July 2016 extending the mandate of the Head of Mission of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (EUPOL COPPS/1/2016) (OJ L 197, 22.7.2016, p. 1).